Citation Nr: 1810386	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1  Entitlement to a compensable rating for a right thumb injury.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

4.  Whether new and material evidence has been received for entitlement to service connection for a right knee disability

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for major depressive disorder, 

7.  Entitlement to a rating in excess of 20 percent for spinal stenosis for the period prior to June 1st, 2013. 

8.  The propriety of the reduction of the spinal stenosis rating from 20 percent to 10 percent effective June 1st, 2013, to include a rating in excess of 10 percent for spinal stenosis thereafter.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and S.B.


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, February 2012, and March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2010 rating decision denied an increased rating for the Veteran's spinal stenosis condition, pes planus, and condition of the right thumb, denied entitlement to a TDIU, and also denied the Veteran's claim for entitlement to service connection for a right knee disability.  The February 2012 decision denied entitlement to service connection for major depressive disorder.  The March 2013 decision reduced the rating of the Veteran's spinal stenosis from 20 percent to 10 percent effective June 1, 2013.

In October 2017, the Veteran and S.B. testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The issues of entitlement to service connection for a right knee disorder and a rating in excess of 20 percent for spinal stenosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  At his October 2017 Board hearing, the Veteran stated that he wished to withdraw his claim for a compensable rating for a right thumb injury.

2.  At his October 2017 Board hearing, the Veteran stated that he wished to withdraw his claim for entitlement to a TDIU.

3.  For the period prior to October 4, 2012, the Veteran's bilateral pes planus was evidenced by the location of the weight bearing line being medial to the great toe and approximated a moderate disability.

4.  For the period beginning October 4, 2012, the Veteran's bilateral pes planus was evidenced by marked pronation, extreme tenderness of the plantar surfaces of the feet, which were not improved with orthopedic shoes or appliances, and objective evidence of marked deformity of the foot, and more closely approximated a pronounced disability.

5.  In a final December 2004 rating decision, the RO denied the Veteran's claim for service connection for a right knee disability.

6.  The evidence received since the December 2004 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.

7.  The Veteran's major depressive disorder was at least as likely as not related to or a direct result of his active duty service.

8.  At the time of the March 2013 rating decision, the prior 20 percent rating for the Veteran's service connected spinal stenosis had been in effect for five years or longer.

9.  The evidence does not show ascertainable improvement in the Veteran's service connected spinal stenosis to support a rating reduction from 20 percent to 10 percent, effective June 1, 2013.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a compensable rating for a right thumb injury have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a TDIU have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  For the period prior to October 4, 2012, the criteria for a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2017).

4.  For the period beginning on October 4, 2012, the criteria for 50 percent rating for bilateral pes planus have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2017). 

5.  The December 2004 rating decision that denied the Veteran's claim for service connection for a right knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  New and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304 (2017).

6.  The RO's reduction of the disability rating for service-connected spinal stenosis from 20 percent to 10 percent disabling, effective June 1, 2013, was improper; hence, the 20 percent rating must be restored.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5238 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

At his October 2017 Board hearing, the Veteran stated to the Board that he wanted to withdraw his appeal for entitlement to a compensable rating for a right thumb injury and entitlement to a TDIU.  The Veteran's wishes were reduced to writing in the October 2017 hearing transcript.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

As a result of the Veteran's withdrawal of the appeal for entitlement to a compensable rating for a right thumb injury and entitlement to a TDIU, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Rating for Pes Planus

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

The Veteran seeks an increased rating for his pes planus.  His pes planus is evaluated at 10 percent disabling since the September 2004 grant of service connection pursuant to DC 5276.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5276, a non-compensable evaluation is warranted for pes planus with mild symptoms such that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms such as the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet, either bilateral or unilateral.
A 30 percent evaluation is warranted for bilateral severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

In December 2009, a VA examination found the Veteran to have bilateral pes planus.  Swelling, pain, heat, redness, stiffness, fatigability, weakness, and lack of endurance were not found to be present.  The Veteran reported being limited to standing less than 3 hours and walking less than a mile.  Upon examination, malunion or nonunion of the tarsal or metatarsal bones was not found.  Weight bearing and non-weight bearing was normal and foot malalignment was not found.  Pronation and muscle atrophy were not found.  The location of the weight bearing line was medial to the great toe.  The Veteran's pes planus was not found to have significant effects on his daily activities.  

In October 2012, a VA examination found the Veteran had bilateral pes planus.  Upon examination, pain on the use and pain on manipulation of his feet accentuated with use.  Swelling on use and characteristic calluses were not noted.  Extreme tenderness of plantar surface of his feet was present.  Decreased longitudinal arch height on weight-bearing was found.  The Veteran's symptoms were not found to be relieved by arch supports or orthotics.  Objective evidence of marked deformity of the foot and marked pronation of the foot were present.  The weight-bearing line fell over or medial to the great toe.  No extreme deformity other than pes planus causing alteration of the weight-bearing line was found.  Inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon was not found.  No degenerative arthritis of the feet was found.

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He stated that he has custom insoles for his pes planus.  He stated that his feet had spread from a size 9 to a 10.5 shoe size.  He stated that his swelling was on both active use and passive resting.  

Based on the foregoing, the Board finds that prior to the October 4, 2012, VA examination, the Veteran's bilateral pes planus symptoms are consistent with a 10 percent rating.  In his October 2009 VA examination swelling, pain, heat, redness, stiffness, fatigability, weakness, and lack of endurance were not found to be present.  There was no objective evidence of marked deformity or characteristic callouses found.  Additionally, marked pronation was not found.  However, the location of the weight bearing line was found to be medial to great toe.  These symptoms all more approximate a finding of moderate pes planus of the Veteran's bilateral feet, which is contemplated by a 10 percent rating.

However, the Board finds that as of the October 4, 2012, VA examination the Veteran's pes planus more closely approximates the maximum allowed rating of 50 percent bilaterally.  As of the date of that examination, the Veteran presented with pain on the use and pain on manipulation of his feet accentuated with use.  Extreme tenderness of plantar surface of his feet was present.  Decreased longitudinal arch height on weight-bearing was found.  The Veteran's symptoms were not found to be relieved by arch supports or orthotics.  Objective evidence of marked deformity of the foot and marked pronation of the foot was present.  The weight-bearing line fell over or was medial to the great toe.  Though swelling on use was not noted, the Veteran testified in his hearing that he suffered from swelling of his feet.  The Board notes that characteristic calluses and inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon were not found, which are symptoms indicated in the criteria for the 50 percent rating.  However, the Board considers the overall impact and totality of the Veteran's symptoms and finds that the Veteran's pes planus more closely approximates a pronounced disability, warranting a 50 percent evaluation as of the October 4, 2012, VA examination.  

The Board notes that functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate pes planus under DC 5276; therefore, pain, alone, does not provide an additional basis for any higher evaluation during this period.  See 38 C.F.R. § 4.71a , DC 5276; see also DeLuca, 8 Vet. App. at 204-7.

Additionally, the Veteran's bilateral pes planus does not present, and is not more analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284); 38 C.F.R. § 4.20 (2017) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  The Veteran's pes planus is a disease rather than an injury, as service connection was granted based on the diagnosis of this disorder in service and the same diagnosis after service, rather than as due to an injury in service.  Rating by analogy under Diagnostic Code 5284 is therefore not appropriate.

Furthermore, the Board finds that increased ratings are not available under 38 C.F.R. § 4.71a, DCs 5277, 5276, 5279, 5280, 5281, 5282, and/or 5283 (2017) for the pendency of the appeal as there is no evidence which indicted the Veteran had weak foot, claw foot, Morton's disease, hallux valgus or rigidus, hammer toes, or malunion or non-union of the tarsal or metatarsal bones.  Additionally, for the period beginning October 4, 2012, the Board notes that the 50 percent rating assigned his bilateral pes planus meets or exceeds the maximum rating possible rating under these Diagnostic Codes.  See Sabonis v. Brown, 6 Vet. App. 6 (1994).

New and Material Evidence Regarding Right Knee

A December 2004 rating decision denied a claim for service connection for a right knee disability on the basis that a right knee disability was not shown to have been diagnosed.  The Veteran did not appeal this decision and that decision is now final.  38 U.S.C. § 7104 (2012).

In November 2008, the Veteran sought to reopen his claim.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the final December 2004 RO decision includes statements from the Veteran, multiple lay/buddy statements, VA medical records, a VA examination, the Veteran's October 2017 hearing testimony, and copies of the Veteran's service treatment records (STRs).  

A December 2009 VA examination found that the Veteran had a diagnosis of right knee patellofemoral pain syndrome.  Additionally, a May 2010 VA medical center (VAMC) note showed the Veteran to have tears in the meniscus of his right knee.  Consequently, as the prior denial of the Veteran's claim for service connection for a right knee disability was based on the lack of existence of the disability and such a disability has now been established, the claim of entitlement to service connection for a right knee disability is reopened and remanded for further development, as discussed below.

Service Connection for Major Depressive Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

In this matter, the Veteran seeks service connection for major depressive disorder.  

In a May 2010 VAMC social work note, the Veteran stated he suffered with depression during his military service, but would only talk with the Chaplain.  He reported feeling depressed.  The psychiatry diagnosis was major depressive disorder with dysthymia.  

In November 2010, a VAMC psychiatry note, the Veteran reported his depression was still there, but not as bad.  He reported finding it difficult to enjoy anything.  His sleep was described as "horrible."  He reported early morning awakening at 5:30 a.m. and on average slept 5-6 hours per night.  He reported having nightmares about his family.  He stated his concentration was "horrible" and that his focus was off.  He reported intermittent passive death wishes, but no suicidal or homicidal ideation was found.  The assessment was major depressive disorder, recurrent without psychosis and dysthymia.

In July 2011, a VAMC psychiatry note indicated the Veteran had major depression, recurrent without psychosis, dysthymia, and that posttraumatic stress disorder (PTSD) need to be ruled out.  

In September 2011, a VAMC psychiatry note indicated the Veteran did not report symptoms consistent with PTSD, but did report symptoms consistent with major depressive disorder.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge.  The Veteran indicated he had symptoms of depression in-service, but did not report them for fear of being labeled "crazy."  He stated he was on medication and took sleep aids to get to sleep at night.  

An October 2017 private medical opinion from a psychologist indicated the Veteran met the criteria for major depressive disorder.  The private psychologist reviewed the Veteran's claims file, to include his STRs and VA medical records.  The examiner stated that the Veteran's depression had been present since his service and that he had chronicity and continuity of symptoms since service.  Based on her review of the evidence and the Veteran's symptoms, the psychologist stated that it was at least as likely as not that the Veteran's depression was a direct result of his service.  

Based on the foregoing, the Board finds that service connection for major depressive disorder is warranted.  The record established that the Veteran has a current diagnosis of major depressive disorder which he has continuously related to his service.  Additionally, the October 2017 private psychologist opined that the Veteran's major depressive disorder was at least as likely as not related to or a direct result of his service.  

The Board finds the October 2017 private psychologist's medical opinion highly probative to the issue of whether the Veteran's major depressive disorder is related to his active duty service.  The psychologist possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file, which consisted of the Veteran's STRs and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving her opinion.  It is clear that the examiner took into consideration all relevant factors in giving her opinion.  In addition, the Board notes that there is no medical opinion to the contrary of the Veteran's claim for service connection.  Further, the Board also notes that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, the evidence of record has established that the Veteran has a current disability that is related to his active service.  As such, the Veteran is entitled to service connection for his major depressive disorder.

Rating Reduction for Spinal Stenosis

Historically, the RO granted service connection for spinal stenosis in a September 2005 rating decision. The disability was rated as 20 percent disabling under DC 5238, effective September 5, 2004.  A February 2012 rating decision and notification letter proposed a reduction of the 20 percent evaluation to 10 percent.  A March 2013 rating decision effectuated the reduction to 10 percent as of June 1, 2013.

There are specific notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the Veteran in a reduction case are set forth under 38 C.F.R. § 3.105(e), and must be followed by VA before issuing a final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  38 C.F.R. § 3.105(e) requires: (1) that the Veteran be sent a proposed rating decision setting forth all material facts and reasons for the rating reduction; and (2) that the Veteran be given 60 days to present additional evidence demonstrating that the rating should be continued at its present level.  These specific notice requirements take precedence over the more general notice requirements found in the VCAA.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one ...."); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005). 

Here, an October 26, 2012, due process letter and enclosed proposed rating decision informed the Veteran of the proposed rating reduction, and provided the Veteran 60 days within which to submit new evidence.  The Veteran subsequently requested a hearing at the RO and submitted new evidence.  The March 2013 rating decision notes that the Veteran failed to appear at his scheduled hearing.  The newly submitted evidence was considered in the March 2013 RO decision.  Therefore, the RO adhered to all required procedural safeguards afforded to the Veteran.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155  (2012).  When VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 provides: "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Based on the regulations quoted above, VA is required in any rating-reduction case 'to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet. App. at 421; Schafrath, supra.  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment," and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work...Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344  (2017).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, psychiatric disorders will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

In the present case, the Veteran's 20 percent award for spinal stenosis was effective as of September 4, 2004, and was reduced to 10 percent, due to marked improvement, as of June 1, 2013.  As such, the Board is required to comply with the special VA rating-reduction protections in § 3.344, because the 20 percent rating assigned for the Veteran's spinal stenosis, was in effect for more than 5 years.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017). 

As noted above, however, in any reduction case, regardless of how long the rating has been in effect, the RO has an obligation to ensure that the reduction was based upon a review of the entire history of the Veteran's disability; that there has been an actual change in the condition and, that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421.

As previously stated, the Veteran's spinal stenosis is rated pursuant to DC 5238, via the general rating formula for diseases and injuries of the spine.  Thus, DC 5238 assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A January 2009 VAMC neurology outpatient consult note indicated the Veteran had intermittent, sharp lower back pain with shooting pains radiating down post legs.  He reported several episodes of his legs buckling during severe pain. 

A December 2009 VA examination found the Veteran had spinal stenosis since 2000.  He reported symptoms of decreased motion, stiffness, weakness, spasms, and pain.  His  pain was worse with sitting and stretching.  Radiation was not reported.  Muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour was not found.  His  flexion was to 70 degrees and his extension, right and left lateral flexion, and left and right lateral rotation all ended at 20 degrees.  There was evidence of pain on active motion and there was objective evidence of pain following repetitive motion.  Additional limitations after three repetitions were not found.  The examiner found the Veteran's spinal stenosis to have a significant effect upon his usual occupation in decreased mobility and pain.  

In October 2009, a VAMC primary care note indicated the Veteran had increased pain in his lower back.  His lower back hurt with pain radiating into his legs.  He reported his pain as sharp in nature, worse with physical activity, and also getting worse with prolonged sitting, standing and lying down.  Upon examination, the Veteran was noted to have muscle spasm.  

An October 2012 VA examination found the Veteran to have continued pain to his lower back.  He reported no recent epidural injections or physical therapy in 2012.  The Veteran reported flare-ups that impacted the function of his spine reported to be worse pain with ambulation and prolonged standing.  Upon examination, the Veteran's initial range of motion in forward flexion was to 70 degrees.  Objective evidence of painful motion began at 50 degrees.  The Veteran's extension, right and left lateral flexion, and left and right lateral rotation all ended at 20 degrees, with objection evidence of painful motion beginning also at 20 degrees.  The Veteran's range of motion post-repetitive use testing did not evidence any changes in his ranges of motion.  The Veteran's functional loss was found to be less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Localized tenderness or pain to palpitation was found in the lumbar area.  He had guarding and muscle spasm, but did not result in an abnormal gait or spinal contour.  No muscle atrophy was found and muscle strength was normal.  Radicular pain was not noted.  IVDS was not found.  The Veteran did not report use of an assistive device.  

An October 2012 VAMC primary care note indicated the Veteran had back tenderness and spasm.

In March 2013, the Veteran, through his representative, submitted a statement regarding his spinal stenosis.  He stated that his back pain had not improved and had not been shown in his October 2012 VA examination to have had an improvement from his December 2009 VA examination.  

As noted above, a reduction must be based upon actual change in the Veteran's condition and the improvement must reflect an improvement in the Veteran's ability to function.  Based on the foregoing, the Board finds that such an improvement in the Veteran's spinal stenosis was not reflected by the evidence of record.  The December 2009 VA examination found the Veteran's ranges of motion to be flexion to 70 degrees and extension to 20 degrees.  The October 2012 VA examination also found those same ranges of motion present.  Indeed, the October 2012 examiner noted the Veteran's range of painful motion in flexion to begin at 50 degrees, which was not present in his December 2009 VA examination.  As such, the evidence of record shows a potential worsening of the Veteran's condition, which supports the 20 percent evaluation of the Veteran's spinal stenosis.  Additionally, the Veteran has continually reported pain and tenderness and functional impairment as due to his spinal stenosis.  Thus, the Board finds that the evidence of record does not support a reduction of the evaluation of the Veteran's spinal stenosis.

Accordingly, the Board finds that the March 2013 reduction of the Veteran's rating from 20 percent for spinal stenosis to 10 percent was not proper.

ORDER

The appeal as to a claim for a compensable rating for a right thumb injury is dismissed.

The appeal as to a claim for entitlement to a TDIU is dismissed.

A rating in excess of 10 percent for bilateral pes planus for the period prior to October 4, 2012, is denied.

A 50 percent rating for bilateral pes planus for the period beginning October 4, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.  To that extent only, the claim is granted.

Entitlement to service connection for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

The March 2013 rating reduction from 20 percent to 10 percent for spinal stenosis, effective June 1, 2013, was improper, and the 20 percent rating is restored. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks service connection for a right knee disability and an increased rating for his spinal stenosis.  In regards to the Veteran's claim for entitlement to service connection for a right knee disability, the Board notes that in its Decision above, it reopened the Veteran's claim due to VAMC records that diagnosed the Veteran with patellofemoral pain syndrome and right knee meniscus tears.  While the December 2009 examination addressed the diagnosis of patellofemoral pain syndrome, that examination did not address the Veteran's right knee meniscus tears or the medical evidence associated with that diagnosis.  As such, the Board finds that the December 2009 VA examination was inadequate for adjudication purposes and a new VA examination is warranted.

Additionally, in his statements in support of his claim and his October 2017 hearing, the Veteran testified that his spinal stenosis has increased in severity, to include radiation into his lower extremities.  The last VA examination regarding the Veteran's spine was in October 2012.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all outstanding VA medical records.
 
2.  Thereafter, schedule the Veteran for an examination with a physician (M.D.) to determine the nature and etiology of all diagnosed right knee disabilities.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability had its onset in service or within one year following separation from service, or is otherwise related to service. 

In providing the above opinion, the examiner must address the STRs, the lay statements in evidence, and the Veteran's hearing testimony.  

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

3.  Thereafter, schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and severity of his service-connected spinal stenosis.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner should:

(a)  Conduct range of motion testing of the Veteran's thoracolumbar spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.

(b)  Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c)  State whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements, hearing testimony, and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

(d)  Set forth any neurological findings associated with the Veteran's service connected spinal stenosis.  In doing so, the examiner should identify, and comment on the frequency, extent and severity of any neurological disability with respect to each extremity.  All neurological manifestations should be described in detail. 

If appropriate, the examiner should identify each nerve that is impaired (i.e., upper radicular group, middle radicular group, lower radicular groups, all radicular groups, radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve) and the extent of that impairment (i.e., mild, moderate, severe, or complete).

4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


